ICJ_102_SovereigntyPulau_IDN_MYS_2002-12-17_JUD_01_ME_01_FR.txt. 687

DÉCLARATION DE M. LE JUGE ODA
[Traduction]

J'ai voté en faveur de l’arrêt, dans lequel la Cour déclare que «la sou-
veraineté sur Pulau Ligitan et Pulau Sipadan appartient à la Malaisie»
(par. 150). La présente affaire manque quelque peu de consistance,
aucune des Parties n'étant parvenue à démontrer de façon véritablement
convaincante le bien-fondé de ses prétentions à un titre sur les îles. La
Malaisie a certes plaidé une thèse plus convaincante sur le fondement des
effectivités, mais, considérés dans l’absolu, ses arguments n’en demeurent
pas moins faibles. Cela étant, les deux Etats ont prié la Cour de trancher
entre elles en déterminant «si la souveraineté sur Pulau Ligitan et
Pulau Sipadan appartient à la République d’Indonésie ou à la Malaisie»
(compromis du 31 mai 1997, art. 2) et, face au choix qui lui était confié,
la Cour est parvenue à une décision raisonnable.

* ox

Pour comprendre pleinement la présente affaire, il faut selon moi
connaitre les faits et circonstances qui la sous-tendent. L’existence des iles
de Ligitan et de Sipadan est connue depuis le XIX® siècle. Cependant, ni
la Grande-Bretagne ni les Pays-Bas ne manifestérent le moindre intérét
pour la souveraineté ou le titre territorial sur ces îles avant la seconde
guerre mondiale, pas plus que l'Indonésie ou la Malaisie ne prirent
ensuite de mesures aux fins d’en revendiquer la souveraineté, et ce jusqu’à
la fin des années soixante. Avant cette époque, aucun différend n'existait
entre les deux Etats concernant la souveraineté sur les îles. À supposer
qu’un tel différend soit véritablement apparu à la fin des années soixante,
celui-ci pouvait fort bien découler de conflits d’intéréts dans l’exploita-
tion des ressources pétrolières des fonds marins. Mais en vérité, tout dif-
férend susceptible d’avoir effectivement vu le jour à cette époque n’aurait
pu concerner que la question de la délimitation du plateau continental
entre les deux Etats, d’un grand intérêt depuis la découverte d’abon-
dantes réserves pétrolières sous-marines, et non celle de la souveraineté sur
les îles.

a

Au milieu des années soixante, une dizaine d’années après l’adoption
de la convention de Genéve sur le plateau continental de 1958, des
accords de délimitation du plateau continental commencèrent à être
conclus entre Etats voisins dans toutes les régions du monde où les acti-
vités de prospection avaient dévoilé l’existence de riches réserves pétro-

66
PULAU LIGITAN ET PULAU SIPADAN (DÉCL. ODA) 688

lières: la mer du Nord, le golfe de Finlande, les mers Baltique et Adria-
tique, le Golfe (Persique), le golfe de Paria, etc. (une étude plus exhaustive
figure dans mon ouvrage intitulé The International Law of Ocean Deve-
lopment, vol. I, 1972, p. 373-435; vol. II, 1975, p. 63-110). A une occa-
sion, dans les années soixante, les négociations n’ayant pas abouti, un
différend relatif à une délimitation du plateau continental fut porté
conjointement devant la Cour (affaires du Plateau continental de la mer
du Nord, C.I.J. Recueil 1969, p. 3).

Ce fut à cette époque que l’Indonésie, qui regorgeait de pétrole tant en
mer que sur terre, engagea des négociations avec ses voisins en vue de
convenir d’une délimitation du plateau continental. En 1971 et 1972,
l'Indonésie et l’Australie conclurent des accords aux fins de diviser leur
plateau continental commun dans la région du Timor et de la mer
d’Arafura.

Les négociations entre l’Indonésie et la Malaisie avaient débuté plus
tôt. Elles débouchèrent sur Paccord de 1969 portant délimitation du pla-
teau continental dans le détroit de Malacca et la mer de Chine méridio-
nale (au large de la côte est de la Malaisie occidentale et de la côte du
Sarawak) ainsi que sur laccord tripartite de 1971 (avec la Thaïlande)
couvrant la zone septentrionale du détroit de Malacca; toutefois, en sep-
tembre 1969, les négociations concernant la zone située à l’est de Bornéo
se terminèrent dans l’impasse. Les Parties convinrent alors de suspendre
les négociations sur cette question. C’est cette date de rupture de leurs
négociations sur la délimitation du plateau continental qu’elles ont choisi
de considérer comme «date critique» dans leur différend relatif à la sou-
veraineté.

*

Avant ces négociations, I’ Indonésie et la Malaisie avaient accordé à des
compagnies pétrolières japonaises (Japex et Sabah Teiseki, respective-
ment) des concessions à des fins d’exploration et d’exploitation pétro-
liéres dans ce secteur. Les zones de concession ne se chevauchaient pas, la
limite méridionale de la concession malaisienne suivant le parallèle
4°10°30” de latitude nord et la limite septentrionale de la concession
indonésienne suivant le parallèle 4°09°30” de latitude nord. En outre,
Ligitan et Sipadan ne se trouvaient dans aucune des zones de concession.
Ni PIndonésie ni la Malaisie n’ont invoqué de violation de leur zone de
concession par l’autre Partie (voir arrêt, par. 31).

Bien que le compromis indique «qu’un différend s’est élevé entre
[l'Indonésie et la Malaisie] concernant la souveraineté sur Pulau Ligitan
et Pulau Sipadan» (compromis du 31 mai 1997, préambule), en réalité, le
seul différend qui existait en 1969 ou aux environs de cette date avait trait
à la délimitation du plateau continental. C’est à ce titre que les Parties
auraient dû saisir la Cour par leur compromis, comme dans les affaires
du Plateau continental de la mer du Nord.

Il convient également de relever que la requête à fin d’intervention en

67
PULAU LIGITAN ET PULAU SIPADAN (DÉCL. ODA) 689

l'espèce, introduite en 2001 par les Philippines, ne concernait pas le titre
de l’une ou l’autre des Parties sur les deux îles mais la délimitation du
plateau continental entre celles-ci. En d’autres termes, les Philippines ont
montré leur préoccupation quant à l’effet que la délimitation du plateau
continental entre l’Indonésie et la Malaisie allait avoir sur les intérêts
philippins.

* *

Dans les années soixante, la règle qui présidait à la délimitation du pla-
teau continental était celle énoncée dans la convention de Genève de 1958
sur le plateau continental:

«la délimitation du plateau continental ... est déterminée par accord...
A défaut d’accord, et à moins que des circonstances spéciales ne jus-
tifient une autre délimitation, celle-ci est constituée par la ligne
médiane [dans le cas d'Etats se faisant face].» (Art. 6, par. 1.)

Cette disposition est extrêmement ambiguë, parce qu’elle ne précise ni
à partir de quelles lignes de base la ligne médiane doit être mesurée
(faut-il ou non inclure les îles situées au large de la côte ou au cœur de
Pocéan?)}, ni quelles seraient les «circonstances spéciales» qui justifie-
raient de s’écarter d’une ligne médiane dans le cas de certaines îles: autre-
ment dit, si, et dans quelle mesure, l’existence même d'îles, leur taille,
leurs caractéristiques sociales ou économiques, la distance qui les sépare
du continent, etc., peuvent être considérées comme des «circonstances
spéciales ».

Selon moi, la principale préoccupation des Parties dans leurs négocia-
tions sur la délimitation de leurs parts respectives de plateau continental
touchait à la définition des lignes de base et au rôle que les îles éparses
situées juste au sud de la côte nord-est de Bornéo devaient jouer au
regard du critère des «circonstances spéciales». Peut-être les Parties se
sont-elles alors rendu compte de l’importance potentielle des îles de Ligi-
tan et de Sipadan — dont ni l’une ni l’autre n’avait revendiqué la souve-
raineté. I] se peut en fait que les Parties aient alors conclu qu’en obtenant
la souveraineté sur ces îles elles obtiendraient du même coup une part
bien plus grande du plateau continental. Cela valait spécialement pour
l'Indonésie qui, si elle se voyait reconnaître la souveraineté sur ces îles
situées à une certaine distance de sa propre côte, pouvait obtenir une part
bien plus grande du plateau continental.

Il est à mon sens particulièrement révélateur que l’un et l’autre Etat (et
surtout l'Indonésie), bien que n’ayant manifesté aucun intérêt pour la
souveraineté sur ces deux îles avant les années soixante, ait soudain com-
pris que disposer de cette souveraineté renforcerait sa position dans les
négociations relatives au plateau continental. Ainsi la question de la sou-
veraineté ne s’est-elle posée que secondairement, comme conséquence des
tentatives des Parties visant à gagner du terrain dans les négociations
relatives à la délimitation du plateau continental.

68
PULAU LIGITAN ET PULAU SIPADAN (DÉCL. ODA) 690

Mais ce fut là le résultat d’une méprise de la part des Parties, qui ne
saisirent pas que, en application de la règle des circonstances spéciales,
une ligne de délimitation pouvait parfaitement être tracée sans tenir
compte de ces deux îles, minuscules et insignifiantes sur le plan social
aussi bien qu’économique.

*

Il importe de garder à l’esprit que la souveraineté sur deux îles minus-
cules et inhabitées et l'incidence de ces îles sur la délimitation du plateau
continental sont deux choses totalement distinctes.

Bien que la Malaisie se soit vu reconnaître la souveraineté sur les îles,
l'incidence que l’arrêt de la Cour peut avoir sur la délimitation du plateau
continental — question qui se trouve au cœur des négociations entre les
deux Etats depuis les années soixante — doit être considérée sous un
angle différent. Aujourd’hui, la règle en matière de délimitation du pla-
teau continental est celle énoncée à l’article 83 de la convention des
Nations Unies sur le droit de la mer de 1982, qui impose la recherche
d’une «solution équitable». Reste la question, fondamentale, de savoir
comment des considérations «équitables» peuvent s’appliquer à ces îles
minuscules aux fins de la délimitation du plateau continental.

Festime en conclusion que le présent arrêt déterminant la souveraineté
sur les îles n’a pas nécessairement d’incidence directe sur la délimitation
du plateau continental, objet d’un différend qui oppose les deux Etats
depuis la fin des années soixante.

(Signé) Shigeru Opa.

69
